DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “associated with an external primary” is vague as it is unclear what is meant by “associated”.  Does this mean the two are connected, or just that they have to be in the same room?  Planet?   If the external primary is meant to be positively recited, it is suggested to first state the system has the element before it is used in a connection.  In line 8, “to enable power transfer…to an implanted secondary” is vague.  It is unclear if the implanted secondary is being functionally recited or positively recited.  If the secondary is being positively recited, it is suggested to first state the system has the secondary before it is used in a connection.  In addition, “implanted” is more like a method step and system claimed cannot claim connection to the body.  It is suggested to use “implantable”.  In the next to last line, “electrical power” is 
As dependent claims (e.g. claim 2, etc.) further limit the external primary and implanted secondary, it is suggested to first claim in claim 1 the primary and secondary before they are used in connections in claim 1.
In claim 2, “electrical power” is vague as it is used in claim 1.  If they are the same, then “the” electrical power should be used.
In claim 3, “a direct current power source” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is being positively recited, it is suggested to first state the system “further comprises” the power source.  If the source is being functionally recited, then functional terms such as “configured to connect” should be used.  In line 5, “first time varying electrical signal” is vague as it is used in claim 1.
In claim 4, “a direct current power source” is inferentially included.
Similarly, claims 12 and 15 have this problem. 
In claim 8, “responsive to power consumption” makes the claim incomplete for omitting an element to receive information from the secondary in order to alternate the modes and be “responsive” to the power consumption.
Similarly, claims 9 and 18 have this problem.
In claim 11, “an implanted secondary” is inferentially included and system claims cannot claim connection to the body.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not described in the specification is the regulator connecting a direct current power source to the high side of the power transistor, wherein the regulator is controlled by the communication driver and directly modulates the signal through the regulator.  The original disclosure only repeats claim 4’s words/limitations but goes no further in describing the components of the regulator, how the regulator is used and connected to the different components, and/or provide any figure containing these elements of claim 4.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4 and 15 of the regulator connecting a direct current power source to the high side of the power transistor, wherein the regulator is controlled by the communication driver and directly modulates the signal through the regulator.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Jeutter et al (5314457). Jeutter discloses the resonant circuit (e.g. figure 4, element 75, col. 4, etc.) with power transistor (e.g. figure 4, element 46.1/46.2, col. 4, etc.), power driver (e.g. figure 3, element 64, col. 4, etc.) to set the frequency, and the communication driver to encode the time varying signal with data (e.g. figure 2, element 42, cols. 3 and 4, etc.).  For claim 3, Jeutter shows the use of the transformer (e.g. figure 4, element WB2040, etc.) with the time varying signal being directly modulated by the communication driver (e.g. figure 2, element 42 modulating element 44, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeutter in view of Weiss (6451055).  Jeutter discloses the claimed invention except for adjusting a frequency of the output power driver to a subharmonic of a fundamental drive frequency (e.g. claims 5 and 16) and determining power consumption of the implanted secondary to alternate electric power between a power supply mode and idle mode so as to transmit data during the power supply or idle mode (claims 8, 9, and 18-20).  Weiss teaches that it is known to determine the power consumption of the implanted secondary (e.g. col. 8, line 44 to col. 9, line 60) for adjusting a frequency of the output power driver to a subharmonic of a fundamental drive frequency and to alternate electric power between a power supply mode and an idle mode to allow the system to provide power only when needed to the internal device and reduce power consumption, such as during the idle mode. In addition, it is well known in the art to transmit data during different modes, such as the power supply or idle mode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively field to have modified the system and method as taught by Jeutter, with adjusting a frequency of the output power driver to a subharmonic of a fundamental drive frequency and determining power consumption of the implanted secondary to alternate electric power between a power supply mode and idle mode so as to transmit data during the power supply or idle mode, as taught by Weiss and well known in the art, since it would provide the predictable results of providing power only when needed to the implanted device, reducing power consumption during the idle mode, and providing data/instructions to the internal device as needed/as soon as possible to provide effective or immediate therapy.
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeutter.  Jeutter discloses the use of amplitude modulation for encoding data on the time varying signal, but not the use of frequency of phase modulation of the signal. It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method of Jeutter, with the use of frequency of phase modulation for encoding data on the time varying signal, as is well known and common knowledge in the art, since it would provide the predictable results of conventional and time tested modulation techniques to transfer data and has improved signal to noise ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/25/21